895 F.2d 1468
283 U.S.App.D.C. 46
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Wadell Bobby JETER, Appellant.
No. 89-3053.
United States Court of Appeals, District of Columbia Circuit.
Feb. 21, 1990.

Before BUCKLEY, D.H. GINSBURG, and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs submitted by the parties.  See D.C.Cir.R. 13(i).  After full review of the case, the court is satisfied that appropriate disposition of the appeal does not warrant an opinion.  See D.C.Cir.R. 14(c).


2
Bobby Jeter was convicted, along with codefendants, of possession of cocaine with intent to distribute and of use of a weapon in relation to a drug trafficking offense, in violation of 21 U.S.C. Sec. 841(a) and 18 U.S.C. Sec. 924(c), respectively.  Jeter challenges his conviction on improper joinder grounds and on the contention that it was improper for the court to admit the government's expert witness testimony because it was speculative.


3
A review of the trial court's instructions shows that the judge extensively cautioned the jury on weighing the evidence against each defendant separately.  Moreover, the strong policy in favor of joinder, see United States v. Ford, 870 F.2d 729, 730-31 (D.C.Cir.1989), has not been overcome by any showing of prejudice by the defendant.  This failure is doubly significant in light of the fact that harmless error analysis applies to misjoinder.   United States v. Lane, 474 U.S. 438, 449 (1986).  The challenge to the expert witness finding is spurious in light of precedent accepting the use of such testimony in drug operations.   See United States v. Dunn, 846 F.2d 761, 762 (D.C.Cir.1988).

For the foregoing reasons, it is

4
ORDERED and ADJUDGED by the court that the December 7, 1988 judgment of the district court, from which this appeal has been taken, be affirmed.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15.